DETAILED ACTION
Examiner’s Comment
This communication is in response to the Amendment filed 24 August 2021.
Claims 1-20 are currently pending. In the Amendment filed 1, 8, 10, 16, 17 and 20 are amended.
As a result of the Amendment filed 24 August 2021, claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objections to claims 8, 16 and 17 are withdrawn as necessitated by Amendment.

Response to Arguments
The examiner agrees that the prior art of record fails to teach the newly added claim limitations.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 receive a user query [query 206] identifying a plurality of words [containing text/terms] (see [0055], lines 1-2; [0061], lines 1-2; and Fig 6, item 602); determine, based on the user query, a plurality of keys [communities/topics/APIs] (see [0055] and [0056]); determine a first similarity value [similarity score] between at least a portion of the plurality of words and each of the plurality of keys (see [0055], lines 7-10 – similarity scores between each word in a query and each top keyword in a given topic); determine a second similarity value [matching score M (query, topic)] for each of the plurality of keys based on the first similarity values corresponding to each of the plurality of keys [similarity scores between each word in a query and each top keyword in a given topic] (see [0055] – The matching score M can be generated between the query 206 and the topic (e.g., the sum of the similarity scores between each word in a query and each top keyword in a given topic).); determine a first key of the plurality of keys that corresponds to the second similarity value indicating a most similarity (see [0038] and [0040] – APIs with the highest similarity); and generate a response [output] to the user query, wherein the response identifies the first key [API services with the highest similarity score can be recommended to the entity as an output 208] (see  [0037] and [0040], lines 12-14). 
Anerousis fails to explicitly teach the further limitations of generate a first vector based on the plurality of words of the user query; generate a second vector based on the user query and a predefined query; generate a first value based on the first vector and the second vector; and generate a response to the user query based on the first value and the second similarity value indicating the most similarity, wherein the response identifies at least one of the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167